PER CURIAM.
Although the judgment entered for the plaintiff lessor against the lessee Neon is affirmed, the partial summary judgment against the Gibsons on a guarantee of the lease and several counts of their counterclaim, and the final judgment thereafter entered against the Gibsons on a motion for involuntary dismissal after their case on the remaining counts of the counterclaim are reversed because of the existence of numerous triable issues concerning the merits of both the complaint and the counterclaim. The cause is remanded for non-jury1 determination of all issues.2

. We find the trial court properly enforced the contractual waiver of jury trial. Credit Alliance Corp. v. Westland Machine Co., Inc., 439 So.2d 332 (Fla. 3d DCA 1983).


. We reject the Gibsons' claims to judgment in their favor as a matter of law.